Citation Nr: 1108189	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a chronic skin disorder.

3.  Entitlement to service connection for gastroesophogeal reflux disease (GERD).

4.  Entitlement to service connection for a liver disorder, claimed as due to chemical exposure and/or immunizations.

5.  Entitlement to service connection for diabetes mellitus, claimed as due to chemical exposure, immunizations, and/or a liver disorder.

6.  Entitlement to service connection for colon polyps.

7.  Entitlement to service connection for allergic rhinitis and/or sinusitis, claimed as allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1992 to July 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Phoenix, Arizona RO.

The Veteran provided testimony at a January 2008 Travel Board hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.  The Board subsequently remanded the claims for further development in a December 2008 decision.  As discussed below, the development requested has been completed to the extent possible, and the claims, with the exception of the allergies claim, are now appropriate for appellate review.

The issue of entitlement to service connection for allergic rhinitis and/or sinusitis, claimed as allergies, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence weighs against a finding that the Veteran's asthma is due to any incident or event in active service.

2.  The competent and probative evidence weighs against a finding that any current skin disorder is due to any incident or event in active service.

3.  The competent and probative evidence weighs against a finding that GERD is due to any incident or event in active service.

4.  The competent and probative evidence weighs against a finding that the Veteran's liver disorder is due to any incident or event in active service.

5.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's diabetes mellitus is related to his military service, to include claimed exposure to herbicide agents, and diabetes mellitus was not manifested during active service or within one year after his separation from active service.

6.  The competent and probative evidence weighs against a finding that the Veteran's colon polyps are due to any incident or event in active service.


CONCLUSIONS OF LAW

1.  The Veteran's asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A chronic skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The Veteran's liver disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Diabetes was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, to include as a result of in-service exposure to Agent Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

6.  Colon polyps were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In June 2003, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A May 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the June 2003 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the claim (because the initial rating decision occurred prior to the Court's ruling in Dingess), it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the June 2004 rating decision, March 2005 SOC, and October 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  In addition, the Veteran has demonstrated through his testimony at the Board hearing and submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.  Moreover, the claim was readjudicated in the October 2010 SSOC after proper notice was sent.  Finally, the benefit being sought is not being granted in this case, so the Board will not reach the issue of disability rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Additionally, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), service personnel records, treatment records from the Lake City, Phoenix, and San Antonio VA Medical Centers (VAMCs), and treatment records from Brooke Army Medical Center, Lackland Air Force Base, and Walter Reed Army Medical Center.  

As mentioned above, in a December 2008 decision, the Board remanded the claim for further development.  Specifically, the Board stated that the RO should request the Veteran's service personnel records, in-service clinical reports, and complete records from the VAMCs in Lake City, San Antonio, and Phoenix.  Additionally, a VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current diagnoses and active service.     

Following this Board's remand, the RO requested and received records from the VAMCs.  His service personnel records were also requested and associated with the claims file.  Records were requested from Camp Courtney and Fort Meade, where the Veteran said he was stationed.  However, it does not appear that any records were received from the service department.  Records were obtained from Walter Reed and Brooke Army Medical Centers.  Finally, VA examinations were conducted in December 2009 and August 2010 that included an opinion regarding the likelihood of a nexus between the Veteran's current disorders and active service.  Thus, it appears that all development requested by this Board in its December 2008 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as diabetes mellitus and cirrhosis of the liver, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent, such as Agent Orange, during active service.  Presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007). 

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).  The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's current claim was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they may have impermissibly retroactive effects).  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Asthma

The Veteran contends he has asthma that is related to active service.  At the January 2008 Board hearing, he testified that his asthma began in 1999, 3 years after separation from service, that it had been aggravated by his allergies, and he currently used an Albuterol inhaler.  

The Veteran's STRs are negative for any manifestations of asthma, including his March 1996 separation examination report.  Additionally, a chest x-ray taken that month was normal.

Following separation from service, the Veteran complained of an acute cough, and a chest x-ray taken at the Brooke Army Medical Center in March 2002 showed no acute cardiopulmonary disease.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

An April 2002 chest x-ray was normal, and a chest x-ray taken at the Lake City VAMC in December 2002 was also normal and showed no active cardio-pulmonary pathology.  

In September 2003, the Veteran continued to report a chronic cough, and another chest x-ray identified no focal consolidation and likely eventrated hemidiaphragms.

The Veteran was afforded a VA examination in March 2004.  He stated that he had asthma since he was stationed in Egypt during active service.  He sought regular treatment at the Brooke Army Medical Center, from which he received medication.  On physical examination, the nose and sinuses were clear and he was moving air freely through both nostrils.  On auscultation, there were breath sounds in all lung fields.  A chest x-ray showed no gross abnormalities.  The examiner listed asthma since being stationed in Egypt as a diagnosis.  In an addendum, the examiner noted that a pulmonary function test was performed later that month which showed mild restrictive lung disease with a mild decrease in his DLCO (diffusing capacity of the lung for carbon monoxide).  Otherwise, the examiner noted that the Veteran was doing well.

A July 2009 Phoenix VAMC note indicates the Veteran had asthma in the past and took Formoteral and Asmanex, but he had not taken medications for the past year.  Lungs were clear to auscultation.  The doctor assessed asthma, noting a low Asthma Control Test (ACT), and that the ratio of Forced Expiratory Volume (FEV1) to Forced Vital Capacity (FVC) was 107 percent, although the FEV1 was slightly low.  The doctor prescribed Asmanex and Albuterol as needed. 

The Veteran was afforded another VA examination in December 2009.  The examiner noted that the STRs did not indicate any complaints or treatment for asthma.  More recent VAMC records also did not indicate a definitive history of asthma.  However, the examiner copied pertinent sections of the July 2009 note, summarized above.  The examiner further noted that previous pulmonary function tests in 2003 revealed mild restrictive pattern with decreased DLCO.  These findings, according to the examiner, were not consistent with asthma.  

The same examiner conducted another examination in August 2010.  The Veteran said that he had 4 episodes of shortness of breath that lasted between a half hour and 1 hour since the last VA examination in 2009.  With each of these episodes, he took a puff of Albuterol inhaler and a puff of a Mometasone inhaler.  His symptoms resolved within the above time frame.  In addition to feeling dyspneic, he heard wheezing during the episodes.  Three of the episodes occurred in May, and one in June 2010.  There were no requirements for further medical attention or hospitalization.  There was no interference with activities of daily living or work.  On physical examination, the Veteran was able to speak in full sentences, and there is no audible wheezing or respiratory distress.  Respiratory rate was 18.  Lung examination revealed good breath sounds bilaterally, with no wheezing, rhonchi, or crackles.  There was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  Pulmonary function tests were requested but were cancelled by the Veteran.  Although the Veteran said that his symptoms dated back to when he was stationed in Egypt, there were no medical records supporting that the condition was present or that there was treatment for it during service.  Therefore, the examiner opined that it was less likely as not that asthma, if present, arose or was a result of service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection.  

Continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current shortness of breath and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's shortness of breath is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any shortness of breath or related symptoms in active service.  Following service, there was no documentation of complaints or treatment for pulmonary problems until 2002, 6 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 6 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating asthma to military service.  Indeed, the only competent opinion provided is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

As for the Veteran's contention that his asthma was aggravated by his allergies, his allergies, as discussed herein, have not been found to be service-connected.  Thus, a grant of secondary service connection is not possible in this case.  Moreover, there is no medical evidence suggesting that there is a causal relationship between the Veteran's allergies and asthma.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for arthritis, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Skin Disorder

Next, the Veteran contends that he has a skin disorder that began during active service.  His STRs show several incidents of treatment for skin problems.  A February 1993 note indicates treatment for a "skin problem," but provides no further information.  

In August 1993, the Veteran complained of redness and itching, as well as a lesion, in the folds of the groin and inner thigh on 3 occasions.  On the third occasion, the rash had been present for 3 weeks, and the Veteran stated that he had been to sick call twice before with the same problem and treatment had not been successful.  The doctor observed redness around the groin area as well as small bumps or pustules, and assessed tinea cruris.  

His March 1996 separation examination report is negative for any skin problems. 

Following separation from service, the Veteran was afforded a VA examination in March 2004.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  He reported intermittent small red spots on his forearms and in sun exposed areas.  The examiner noted the diagnosis of tinea cruris in service, and that the condition continued to come and go, responding to topical creams.  Currently, the Veteran did not have either type of rash.  On physical examination, the examiner observed tell-tale signs of past episodes of tinea cruris occupying approximately 2 percent of his total skin surface area.  The areas indicated by him for the other rash on his forearms and other sun exposed areas, the back of the neck, etc., made up another 4 to 5 percent of the total surface area.  The examiner concluded there was no particular way to relate the two types of rashes to military service, noting that there was no reference for treatment for rashes in his STRs.  Therefore, there was no showing of a direct link to service.  He noted that the Veteran also gave a history of never having had such rashes before he spent time in Southwest Asia.  

The Veteran was afforded another VA examination in December 2009.  The examiner noted the Veteran's treatment for tinea cruris in service.  The Veteran stated that since his discharge, he had had several rashes that occurred on his face, trunk, and thighs.  He only sought medical attention on account of his facial rash in the past year.  He was given topical medication and the rash resolved the following day.  The examiner stated that since the rash was in the facial region, it was not related to the Veteran's tinea cruris, a condition that affects the groin area.  There was no history of recurrent tinea cruris or treatment for tinea cruris following discharge from service.  

The 2009 VA examiner saw the Veteran again for evaluation in August 2010.  The Veteran reported that he currently was not experiencing any symptoms or rash pertaining to tinea cruris.  On physical examination, there was no rash consistent with tinea cruris.  The examiner concluded that there was no currently diagnosed disorder, given that there was no evidence of tinea cruris by history or physical examination at the present time.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a chronic skin disorder.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current skin rashes and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's skin rash is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show diagnosis of and treatment for tinea cruris, a rash of the groin area, in active service.  Following service, there is no documentation of treatment for tinea cruris or related symptoms.  The Veteran reported small bumps on his forearm on occasion, but did not provide any history of a recurrence of tinea cruris since discharge from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for tinea cruris following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Accordingly, continuity of symptomatology is not established by the Veteran's own statements.

Moreover, the greater weight of the evidence is against a finding that there is a current diagnosis of tinea cruris.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding would not apply.  Here, both VA examiners noted that there was no evidence of a current rash, and the 2010 VA examiner stated there was no history of a recurrence of tinea cruris since active service.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic skin disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

3.  GERD

The Veteran contends that he has a current diagnosis of GERD which began during active service.  At the 2010 Board hearing, he testified that he had symptoms such as nausea and acid reflux in service that were manifestations of GERD.  

The Veteran's STRs, including his March 1996 separation examination report, are negative for any diagnosis of GERD or similar disorder.  Although the Veteran reported nausea or vomiting several times, the symptoms were always related to a viral sickness or flu.  

Following separation from service, an April 2006 Phoenix VAMC note indicates that the Veteran was diagnosed with GERD in 1998 by an esophogastroduodenoscopy (EGD), as well as an overnight study that indicated reflux while asleep.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

The Veteran was afforded a VA examination in March 2004.  He said that his GERD was first discovered at the Lake City VAMC.  Physical examination of the abdomen was normal, with normal bowel sounds to auscultation.  The examiner assessed GERD but did not comment as to whether it originated in service.

A September 2006 VAMC note indicates the Veteran was taking Proton Pump Inhibitors (PPI) for his GERD.  A May 2008 note indicated the condition was stable.

The Veteran was afforded a VA examination in December 2009.  He said that his GERD did not occur while in active service.  Rather, the onset of symptoms of GERD was in 1998.  At the follow-up VA examination in August 2010, the examiner noted that there were no STRs indicative of GERD occurring while in active service.  Thus, it was less likely as not that GERD arose in or was the result of service, based on a review of the Veteran's medical records and the history obtained from the Veteran, which did not support the clinical presence of GERD during service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for GERD.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current stomach pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's stomach pain and nausea are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show nausea related to viral infections, but no symptoms of GERD in active service.  Following service, there is no documentation of treatment for GERD until 1998.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for GERD for 2 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating GERD to military service.  Indeed, the only competent opinion provided is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

4.  Liver Disorder

Next, the Veteran contends that he has liver abnormalities that began during active service.  At the 2010 Board hearing, he testified that he was told that he had an enlarged liver prior to discharge from active service.  At a June 2005 VAMC visit, he stated that the liver disorder was caused or aggravated by immunizations he received in service, or by exposure to chemicals in service.  

His STRs are negative for any liver problems, including his March 1996 separation examination report.  In August 1994, a doctor ordered liver function tests to rule out Hepatitis A, but the tests were normal.

Following separation from service, an echogram of the liver conducted in May 1999 showed a liver that was somewhat enlarged and dense, suggestive of some fatty infiltrative changes.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

An August 2002 Lake City VAMC note indicates a diagnosis of fatty liver by biopsy.  A December 2002 VAMC note indicates the Veteran had abnormal liver function tests, and that an ultrasound showed a fatty liver.  Further, a work up for hepatitis was negative.  

The Veteran was afforded a VA examination in March 2004.  The examiner noted the Veteran's records showed high liver enzymes, with an SGOT of 97 (lab normal less than 47), SGPT of 60 (lab normal less than 40), and LDH of 243 (lab normal less than 200) (enzymes present in the liver).  The examiner assessed liver abnormalities with increased enzymes.  

An ultrasound conducted in June 2005 indicated a history of nonalcoholic steatohepatitis (NASH) and showed increased echogenicity of the liver which could represent fatty changes with no focal lesion.  

An August 2005 VAMC note indicates that NASH was diagnosed by biopsy at Walter Reed Army Medical Center while the Veteran was still in active service.  A May 2008 VAMC note clarifies that the biopsy was performed in either 1998 or 2000.  The note also indicates the results of the biopsy were not available, and they do not appear to be associated with the claims file. 

The Veteran was afforded a VA examination in December 2009.  He said that the liver disorder did not occur while he was in active service.  Rather, NASH was diagnosed in 1999.  He believed that receiving immunizations, including malaria shots, during active service may have caused his liver disease.  The examiner noted there was no data to support such a relationship.  Moreover, the examiner noted that the Veteran's STRs were not indicative of the liver disorder occurring while in active service.  Therefore, the examiner concluded that there was no association between his service experiences or his service-connected disabilities and the liver disorder.  The examiner reiterated the opinion that it was less likely as not that the liver disorder arose in or was the result of service based on review of the medical records and the history obtained from the Veteran, which did not support the clinical presence of the disorder in service, in the August 2010 VA examination report.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a liver disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that cirrhosis was manifested either during service or during the applicable one-year presumptive period after service separation (or at any time since then).  

Additionally, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's liver disorder, manifested by increased enzyme levels, is not found to be capable of lay observation.  Such a diagnosis requires liver function tests performed by a medical professional.  Thus, his statements as to continuity of the disorder do not constitute competent evidence.  However, even if his statements were considered to be competent, the Board has found credibility of the statements to be lacking.  The STRs show no evidence of any liver disorder in active service.  Following service, there was no documentation of treatment for liver problems until 1999, 3 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 3 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current liver disorder to active service.  Indeed, the only competent etiology opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The Board acknowledges the Veteran's contention that his liver disorder was caused by either immunizations he received in active service or by exposure to chemicals in service.  However, there is no medical evidence that such a causal relationship exists.  Indeed, the 2009 VA examiner noted the Veteran's contention that immunizations caused his disorder and stated there was no evidence to suggest such a relationship.  Moreover, his service personnel records do not document exposure to any chemicals, nor is there medical evidence to suggest that such exposure could cause a liver disorder.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a liver disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

5.  Diabetes Mellitus

The Veteran contends that his current diabetes mellitus was caused by active service.  Specifically, at the 2010 Board hearing, he stated that the condition was diagnosed in 1999, several years after discharge from service, but that low blood sugar was noted during service.  Moreover, he stated that his liver disorder contributed to the development of diabetes.  A June 2005 VAMC note indicates he stated that his diabetes was caused by immunizations or exposure to chemicals in service.  

The Veteran's STRs are negative for any manifestations of diabetes mellitus.  A glucose test conducted in August 1994 shows a level of 86, where the normal range is from 70 to 108.  His separation examination report is also negative for a diagnosis of diabetes or any symptoms of the disease, and a blood test conducted that month was negative for glucose abnormalities.

Following separation from service, a December 2002 Lake City VAMC note indicates the Veteran was there for a first visit to the VAMC, that he was a new diabetic, and hadn't received any treatment during service.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

At the March 2004 VA examination, the Veteran stated that his diabetes was first discovered and/or treated at the Lake City VAMC.  Currently, he checked his diabetes carefully and did daily blood checks.  His glucose levels were between 98 and 121.  He also took Metformin.  He was previously on insulin but stopped taking it in February 2004.  Glucose levels on that day were 71.  

In September 2006 at a VAMC visit, the Veteran stated he had had diabetes mellitus for 4 years.  

At the December 2009 VA examination, the Veteran attributed his diabetes to immunizations.  The examiner noted there was no data to support such a relationship.  Moreover, there were no service records indicating the presence of diabetes in service, and therefore, the examiner opined there was no association between his service experiences and/or his service-connected disabilities and diabetes.  In August 2010, the examiner noted that the date of onset of diabetes was in 1999.  The opinion that it was less likely as not that diabetes arose in or was the result of service was reiterated, based on review of the medical records and the history obtained from the Veteran, which did not support the clinical presence of diabetes in service. 

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for diabetes mellitus.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of diabetes were manifested during active service, or during the applicable one-year presumptive period after service separation.  Indeed, as described above, glucose levels were normal in active service.

Next, there is no documented evidence of exposure to Agent Orange or other chemicals.  Further, while there is evidence of a current diagnosis of diabetes, there are no competent opinions relating the current disorder to military service, Agent Orange or other chemical exposure, or to immunizations, nor is there any other medical evidence of record suggesting a relationship between diabetes and active service.  Further, there is no medical evidence suggesting that the liver disorder caused or aggravated the Veteran's diabetes.  In any case, the liver disorder, as discussed herein, has not been found to be service-connected.  

Additionally, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss light headedness and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, supra.  

The criteria applicable to determinations of lay competency set forth above have not been met in this case.  Although the Veteran is competent to report feelings of light-headedness or other symptoms of diabetes, he is not competent to render a diagnosis of diabetes, which is made via blood tests.  Indeed, the diagnosis of diabetes involves complex medical issues that a lay person is not competent to address.  See Espiritu v. Derwinski, supra.  
   
Even if the Veteran were capable of assessing diabetes, the STRs show no evidence of any manifestation or diagnosis of, or treatment for, diabetes in active service.  Following service, there was no documentation of a diagnosis of diabetes until 2002, 6 years after his separation from service.  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 6 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, supra.  Moreover, there are no competent opinions relating the Veteran's current diabetes to service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

6.  Colon Polyps

Finally, the Veteran contends that he has colon polyps that are related to active service.  At the 2010 Board hearing, he testified that the polyps were indentified in 1999.  

The Veteran's STRs, including his March 1996 separation examination report, are negative for any diagnosis of colon polyps.  

Following separation from service, at the March 2004 VA examination, the Veteran said that the colon polyps were first discovered at the Lake City VAMC.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

At the December 2009 VA examination, the Veteran stated that polyps were found incidentally on studies that were being performed as part of his work up for abdominal discomfort in 1999.  The examiner noted there was no documentation of colon polyps in service, and that, therefore, there was no association between the Veteran's service experiences and/or his service-connected disabilities and his colon polyps.  The examiner reiterated the opinion that it was less likely as not that colon polyps arose in or were the result of service based on a review of the medical records and the history obtained from the Veteran, which did not support the clinical presence of the polyps in service, in the August 2010 VA examination report.

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for colon polyps.  

Continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current stomach pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

The criteria applicable to determinations of lay competency set forth above have not been met in this case.  Although the Veteran is competent to report feelings of stomach discomfort or other symptoms of colon polyps, he is not competent to render a diagnosis of colon polyps, which is made via a colonoscopy or other medical procedure.  Indeed, the diagnosis of colon polyps involves complex medical issues that a lay person is not competent to address.  See Espiritu v. Derwinski, supra.  
   
Even if the Veteran were capable of assessing colon polyps, the STRs show no evidence of any manifestation or diagnosis of, or treatment for, colon polyps in active service.  Following service, there was no documentation of a diagnosis of colon polyps until 1999, 3 years after his separation from service (based solely on the statements of the Veteran, as there is no documentation of a diagnosis of colon polyps in the medical records).  While he is clearly sincere in his beliefs, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for 3 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, supra.  Moreover, there are no competent opinions relating the Veteran's current colon polyps to service.  Indeed, the only competent medical opinion regarding nexus is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for colon polyps, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for asthma is denied.  

Service connection for a chronic skin disorder is denied.  

Service connection for GERD is denied.

Service connection for a liver disorder is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for colon polyps is denied.

[Continued on Next Page]
REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to the allergies claim, under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran checked "yes" next to sinusitis on the February 1992 Report of Medical History that was part of his enlistment examination.  The examining physician then commented, on the reverse of the form, that this condition was manifested by seasonal nasal congestion.  Thus, sinusitis was noted at the time of enlistment.  

In that regard, service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted. (1) History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3) Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. 

In this case, since sinusitis was noted at the time of enlistment, the question before the Board is whether the pre-existing sinusitis was permanently aggravated by active service.  The Board also notes that the Veteran was diagnosed with allergic rhinitis during service.  As he has claimed entitlement to service connection for "allergies," the next question is whether allergic rhinitis is related to his sinusitis, and if not, whether allergic rhinitis is related to active service.  

The Veteran's service records show that he had several bouts of sinusitis and allergic rhinitis during service in March 1993, April 1995, August 1995, and May 1996.  The Veteran continued to check "yes" next to sinusitis on the Report of Medical History at the March 1996 separation examination.

Post-service medical records show that the Veteran sought treatment for allergy and sinus problems at the Brooke Army Medical Center in April 2003.  A July 2003 note indicates the Veteran had failed all antihistamines, and wanted a referral for allergy shots.  The Veteran began receiving regular immunotherapy injections in 2006, with a listed diagnosis of allergic rhinitis.

In a November 2004 VAMC treatment note, the Veteran stated that since the Persian Gulf War, he had experienced a lot of nasal symptoms along with wheezing.  Additionally, he had skin testing which showed allergies to many things.  He had taken a number of medications for hay fever.  

In January 2009, the Veteran received treatment at the VAMC for a sinus infection, and stated that he had a sinus infection every 2 years.  

The 2009 VA examiner noted the history of allergic rhinitis and sinusitis during active service, and post-service treatment for both conditions.  The examiner opined in August 2010 that, since the Veteran's entrance examination report indicated a prior history of sinus disease, it was less likely as not that allergic rhinitis and sinusitis arose in or was the result of service.  Thus, the examiner did not provide an opinion regarding whether the Veteran's sinusitis and other allergy problems were aggravated by active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the causation or etiology of his current allergic rhinitis and sinusitis.  Any and all studies deemed necessary, including X-rays, should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should specifically note the indication of sinusitis upon entrance into active service, as well as the episodes of both sinusitis and allergic rhinitis during service.  The examiner should be asked to provide an opinion with regard to the following questions:

a.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the pre-service sinusitis was aggravated by active service, and, if so, what was the pre-existing baseline level of the disability prior to such aggravation?
      
i.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  
      
ii.  Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

b.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current allergic rhinitis and/or sinusitis had its origin in a disability which was incurred in or is causally related to active service, and, if so, was such disability superimposed upon or separate from any pre-service disability?

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


